Title: To Thomas Jefferson from Michael Fortune, 8 October 1825
From: Fortune, Michael
To: Jefferson, Thomas

Esteemed SirCharleston S.C.
October 8th 1825—I had the honour of addressing you by Letter dated Charleston S.C., Augt 29. 1825, delivered by me to the Keeper of the Post office here for the safer conveyance, and not having received an answer thereto, I conjecture it might have been mislaid among other papers, perhaps thro’ the absence or indisposition of the Gentleman who transacts your business.—The following is an exact copy of the abovementioned Letter to which I have just now alluded.—“About twenty four years ago I wrote two national Songs that were set to Music—the first entitled “Jefferson and Liberty”—the second “The Acquisition of Louisiana”—I had the pleasure of transmitting to you, two Copies of the same, for which I received your kind thanks and Salutations by Letter dated Washington Jun 26th 1801.—These Songs long since attracted public attention, and continue to be sung, with applause, in the principal Cities and Towns of the Union—The above detail is not occasioned by Vanity, but merely to bring to your recollection the Author of those Songs in the person who now addresses you.”“I lived many years in Philadelphia in a state of comfortable independence, but by the unfortunate marriage of an only Daughter and only Child, I become embarassed in my affairs, and finally involved in distress.—From observation in my Journey thro’ life, I am persuaded that great minds feel a conscious pleasure in cheering the sad hours of a Being in Adversity, which emboldens me to solicit your interest at the present Crisis: Within the Sphere of your influence a Situation in some public Office or other suitable department, may I humbly conceive, be obtained for me, either here or elsewhere within the United States—I am acquainted with the french and latin Languages, I have translated some Treatises from the former, and a few short productions from the latter, which have met the public eye:—I am also skilled in accounts: my character will prove unexceptionable from Testimonials in my possession.”I have the honour to remain with the greatest respect Esteemed Sir your very obedt ServtMichael Fortune